DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-7 are pending.
Claim(s) 1-7 are rejected.
Priority
Foreign priority:
Acknowledgment is made of applicant’s claim for foreign priority to application no. JP2019-226792 filled on 12/16/2019. The certified copy has been received.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings submitted on 11/18/2020 are acceptable for the examination purpose.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites in the following limitations:
“A control device for machine tools which controls a machine tool having a spindle that causes a cutting tool and a workpiece to relatively rotate, and a feed axis which causes the cutting tool and the workpiece to relatively move, and cuts the workpiece by way of the cutting tool by causing the spindle and the feed axis to cooperatively act, the control device comprising:”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear which component (i.e.; machine tool, cutting tool, or both together) perform(s) the “cut” operation. It’s not clear what it meant by the phrase “by way of.”
Applicant’s specification ¶16 describes, “The machine tool 100 is an NC lathe that cuts a workpiece W, which is a machining target using a cutting tool T.”
For the examination purpose the above described limitation is construed as, “A control device for machine tools which controls a machine tool having a spindle that causes a cutting tool and a workpiece to relatively rotate [[,]] and a feed axis  that causes the cutting tool and the workpiece to relatively  wherein the machining tool cuts the workpiece  using the cutting tool by causing the spindle and the feed axis to cooperatively act, the control device comprising:”
“a feed command calculation unit which calculates a feed command for causing the feed axis to relatively move in relation to the workpiece;”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The phrase “relatively move in relation to the workpiece” is grammatically incorrect because the phrase says that relatively moves and then again repeats that moves in relation to a workpiece.
For the examination purpose the above described limitation is construed as, “a feed command calculation unit which calculates a feed command for causing the feed axis to  move relative to the workpiece;”
“an oscillation phase calculation unit which calculates an oscillation phase that is a phase of oscillation to cause the feed axis to reciprocally move based on a rotation number of the spindle;”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear which what it meant by “rotation number.” It’s not clear if it means “number of rotations” (i.e.; RPM) or a particular number of the rotation (e.g.; 5th rotation, 7th rotation, last rotation etc.)
Applicant’s specification ¶20 describes, “when defining the feed amount of the feed axis Az (cutting tool T) per one rotation of the spindle Ac as F (mm), the rotation number of the spindle Ac as S (rpm),”
For the examination purpose the above described limitation is construed as, “an oscillation phase calculation unit which calculates an oscillation phase that is a phase of oscillation  for causing the feed axis to reciprocally move based on number of rotations  of the spindle;”
“an oscillation amplitude calculation unit which calculates an oscillation amplitude that is an amplitude of oscillation causing the feed axis to reciprocally move based on the feed command;”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For the examination purpose the above described limitation is construed as, “an oscillation amplitude calculation unit which calculates an oscillation amplitude that is an amplitude of oscillation for causing the feed axis to reciprocally move based on the feed command;”
“an oscillation command calculation unit which calculates an oscillation command causing the feed axis to reciprocally move, based on the oscillation amplitude and compensation by the oscillation phase compensation unit; and”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There is insufficient antecedent basis for the limitation “compensation” in the claim.
For the examination purpose the above described limitation is construed as, “an oscillation command calculation unit which calculates an oscillation command for causing the feed axis to reciprocally move [[,]] based on the oscillation amplitude and the oscillation phase after the compensation of the oscillation phase by the oscillation phase compensation unit; and”
	Appropriate correction is required.

Claim 2:
	Claim 2 recites in the following limitations:
“wherein the oscillation phase compensation unit compensates the oscillation phase based on the oscillation amplitude and the oscillation phase prior to compensation.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites “compensates the oscillation phase” based on “oscillation phase prior to compensation.” It’s not clear if the system uses “any oscillation phase value obtained” that hasn’t been compensated, or “oscillation phase” that was calculated before the compensation of the phase.
There is insufficient antecedent basis for the limitation “compensation” in the claim.
For the examination purpose the above described limitation is construed as, “wherein the oscillation phase compensation unit compensates the oscillation phase based on the oscillation amplitude and the oscillation phase that hasn’t been compensated yet .”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites in the following limitations:
“calculates an assumed command which is assumed as the synthetic command in a case of the oscillation phase compensation unit not compensating, based on the oscillation amplitude, the oscillation phase prior to compensation and the feed command,”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “in a case of.”
There is insufficient antecedent basis for the limitation “compensation” in the claim.
For the examination purpose the above described limitation is construed as, “calculates an assumed command which is assumed as the synthetic command  if the oscillation phase compensation unit is not compensating the oscillation phase [[,]] based on the oscillation amplitude, the oscillation phase prior to the compensation and the feed command,”
“calculates acceleration of the feed axis in a case of following the assumed command, and”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by “in a case of.”
It’s not clear what it meant by “calculating acceleration” “in a case of following” the measured command. It’s not clear if “acceleration” is calculated after the calculation of “assumed command,” or if the calculated acceleration followed “assumed command” (e.g.; comparison of phase where a point of phase in the acceleration command is behind/delayed as compared to the point in a phase of the assumed command).
Applicant’s specification ¶23 describes, “In addition, the determination of whether to advance or delay the oscillation phase may calculate an assumed command which is assumed as a synthetic command in the case of not performing compensation, then calculate the acceleration of the feed axis Az 
For the examination purpose the above described limitation is construed as, “calculates acceleration of the feed axis   after the calculation of the assumed command, and”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites in the following limitations:
“wherein the oscillation phase calculation unit calculates the oscillation phase as a value proportional to time, and”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For the examination purpose the above described limitation is construed as, “wherein the oscillation phase calculation unit calculates the oscillation phase as a value that is proportional to time, and”
“wherein the oscillation phase compensation unit adds a compensation amount changing sinusoidally relative to time to the oscillation phase calculated by the oscillation phase calculation unit.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim recites “compensation amount” is added to the calculated “oscillation phase.” However, it’s not clear if that “compensation amount” only include phase, or amplitude, or both of the phase and amplitudes. The parent claim 1 recites that the compensation unit only compensates “the phase” and not the amplitude.
There is insufficient antecedent basis for the limitation “a compensation amount” in the claim
For the examination purpose the above described limitation is construed as, “wherein the oscillation phase compensation unit adds a compensation amount of oscillation phase changing sinusoidally  as a function of time to the oscillation phase calculated by the oscillation phase calculation unit.”
	Appropriate correction is required.

Claim 5:
	Claim 5 recites in the following limitations:
“wherein the oscillation phase compensation unit makes the phase of the compensation amount equal to the oscillation phase calculated by the oscillation phase calculation unit.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For the examination purpose the above described limitation is construed as, “wherein the oscillation phase compensation unit  sets the phase of the compensation amount equal to the oscillation phase calculated by the oscillation phase calculation unit.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites in the following limitations:
“wherein the oscillation command calculation unit calculates the oscillation command, based on the oscillation phase after compensation by the oscillation phase compensation unit, and the oscillation amplitude after compensation by the oscillation amplitude compensation unit.”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear if “the oscillation phase” obtained after compensation by the oscillation phase compensation unit can be same or different then the “oscillation phase” calculated by the oscillation phase calculation unit. They are not distinguishable by refereeing to them by the same “the oscillation phase.”
It’s not clear if “the oscillation amplitude” obtained after compensation by the oscillation amplitude compensation unit can be same or different then the “oscillation amplitude” calculated by the oscillation amplitude calculation unit. 
There is insufficient antecedent basis for the limitations “compensation,” “the oscillation phase,” “the oscillation amplitude” in the claim.
For the examination purpose the above described limitation is construed as, “wherein the oscillation command calculation unit calculates the oscillation command [[,]] based on the compensated oscillation phase and the compensated oscillation amplitude, wherein the compensated oscillation phase is obtained after the compensation of the oscillation phase by the oscillation phase compensation unit and the compensated oscillation amplitude is obtained after the compensation of the oscillation amplitude by the oscillation amplitude compensation unit”
	Appropriate correction is required.

Claim 7:
	Claim 7 recites in the following limitations:
“A machine tool control method for controlling a machine tool having a spindle which causes a cutting tool and a workpiece to relatively rotate, and a feed axis which causes the cutting tool and the workpiece to relatively move, and cuts the workpiece by way of the cutting tool
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear which component (i.e.; machine tool, cutting tool, or both together) perform(s) the “cut” operation. It’s not clear what it meant by the phrase “by way of.”
Applicant’s specification ¶16 describes, “The machine tool 100 is an NC lathe that cuts a workpiece W, which is a machining target using a cutting tool T.”
For the examination purpose the above described limitation is construed as, “A machine tool control method for controlling a machine tool having a spindle  that causes a cutting tool and a workpiece to relatively rotate [[,]] and a feed axis  that causes the cutting tool and the workpiece to relatively move,  wherein the machining tool cuts the workpiece using the cutting tool by causing the spindle and the feed axis to cooperatively act, the method comprising the steps of:”
“calculating a feed command causing the feed axis to relative move in relation to the workpiece;”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The use of “relative” in the phrase “relative move in relation to
For the examination purpose the above described limitation is construed as, “calculating a feed command for causing the feed axis to  move  relative to the workpiece;”
“calculating an oscillation phase that is a phase of oscillation causing the feed axis to reciprocally move based on a rotation number of the spindle;”
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear which what it meant by “rotation number.” It’s not clear if it means “number of rotations” (i.e.; RPM) or a particular number of the rotation (e.g.; 5th rotation, 7th rotation, last rotation etc.)
Applicant’s specification ¶20 describes, “when defining the feed amount of the feed axis Az (cutting tool T) per one rotation of the spindle Ac as F (mm), the rotation number of the spindle Ac as S (rpm),”
For the examination purpose the above described limitation is construed as, “calculating an oscillation phase that is a phase of oscillation for causing the feed axis to reciprocally move based on number or rotations  of the spindle;”
“calculating an oscillation command which causes the feed axis to reciprocally move, based on the oscillation phase after compensation
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There is insufficient antecedent basis for the limitation “compensation” in the claim.
For the examination purpose the above described limitation is construed as, “calculating an oscillation command  that causes the feed axis to reciprocally move [[,]] based on the oscillation phase after the compensation of the oscillation phase in the step of compensating the oscillation phase; and”
	Appropriate correction is required.
Claims 2-6:
	Based on their dependencies in claim 1, claims 2-6 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sonoda et al. (US20170285608A1) [hereinafter Sonoda’08].
Claim 1:
	Regarding claim 1, Sonoda’08 discloses, “A control device for machine tools which controls a machine tool having a spindle that causes a cutting tool and a workpiece to relatively rotate [[,]] and” [See a control device for machining tool; the machining tool includes a spindle (e.g.; spindle rotating about the spindle axis) with a cutting tool 14 and the cutting tool 14 rotates relative to the workpiece: “surface of a work 10 is subjected to machining by cutting with a cutting tool 14 while the work 10 is rotated about a spindle axis 12 as a rotary axis.” (¶29)… “a higher-order controller 200 outputs a position command. The servo controller 100 a drives a servo motor 400 of a machine tool (not shown in the drawings) to control a cutting tool of the machine tool or a work so as to comply with the position command” (¶35)];
	“a feed axis  that causes the cutting tool and the workpiece to relatively move,  wherein the machining tool cuts the workpiece  using the cutting tool by causing the spindle and the feed axis to cooperatively act, the control device comprising:” [See the feed axis causes the tool and the workpiece to move relative to each other: “surface of a work 10 is subjected to machining by cutting with a cutting tool 14 while the work 10 is rotated about a spindle axis 12 as a rotary axis.” (¶29)];
	“a feed command calculation unit which calculates a feed command for causing the feed axis to  move relative to the workpiece;” [See the feed command is determined (e.g.; calculated by controller 200) and is used to move the feed axis relative to the workpiece: “a higher-order controller 200 outputs a position command. The servo controller 100 a drives a servo motor 400 of a machine tool (not shown in the drawings) to control a cutting tool of the machine tool or a work so as to comply with the position command.” (¶35)… “The controller comprises: a position command acquiring unit (a position command acquiring part 120 described later, for example) that acquires a position command directed to a servo motor (a servo motor 400 described later, for example) for driving a cutting tool or a position command directed to a servo motor for driving the work;” (¶9)];
 for causing the feed axis to reciprocally move based on number of rotations  of the spindle;” [See system calculates phase of oscillation (e.g.; determining phase angle based on angle of rotation of a spindle axis by the controller 200 such as in radian/degree) to cause the feed axis to rotate (e.g.; rotation based on RPM): “The spindle axis angle acquiring unit 118 is an interface that acquires a spindle axis angle of the rotated work or that of the rotated cutting tool. The acquired spindle axis angle is supplied to the oscillation command calculating unit 102 and the oscillation offset calculating unit 104. The operation of acquiring the spindle axis angle performed by the spindle axis angle acquiring unit 118 corresponds to step S4 in the flowchart of FIG. 3. The spindle axis mentioned in this embodiment may be a rotary axis of the work or that of the cutting tool. The spindle axis angle means an angle of rotation of a spindle axis. This angle may be a spindle axis angle given in a spindle axis command from the higher-order controller 200” (¶42)];
	“an oscillation phase compensation unit which compensates the oscillation phase;” [See the system compensates phase angle: “determine a first angle by multiplying the spindle axis angle by a second designated number,” (¶9)];
	“an oscillation amplitude calculation unit which calculates an oscillation amplitude that is an amplitude of oscillation for causing the feed axis to reciprocally move based on the feed command;” [See the system calculates an amplitude of the oscillation (e.g.; calculating the amplitude to control feed axis rotational movement) for causing the feed axis to move reciprocally based on the feed command: “determine an amplitude by multiplying the position command or multiplying the position feedback value by a first designated number,” (¶11)];
	“an oscillation command calculation unit which calculates an oscillation command for causing the feed axis to reciprocally move [[,]] based on the oscillation amplitude and the oscillation phase after the compensation of the oscillation phase by the oscillation phase compensation unit; and” [See the system calculates oscillation command based on oscillation amplitude and the phase (e.g.; phase angle in radian/degree) after compensating the phase angle (e.g.; obtained first angle by compensating the spindle axis angle). The oscillation command is used to control the feed axis: “the oscillation command calculating unit 102 can determine the amplitude by multiplying the position command by a first designated number.” “determine a first angle by multiplying the spindle axis angle by a second designated number.” “calculate the oscillation command using the determined amplitude and the determined first angle.” (¶44)];
	“a command synthesizing unit which calculates a synthetic command for driving the feed axis by superimposing the feed command and the oscillation command.” [See figure 2; the system calculates at 110 a synthetic command (e.g.; adjusted oscillation command supplied to 114) by superimposing the feed command (e.g.; position feed command from 200) and the oscillation command (e.g.; from 102): “The adder 110 adds the positional deviation to an oscillation command calculated by the oscillation command calculating unit 102 to generate an adjusted oscillation command allowing for the positional deviation. The adjusted oscillation command is supplied to the oscillation offset calculating unit 104 and the adder 114.” (¶44)].

Claim 6:
	Regarding claim 6, Sonoda’08 disclose(s) all the elements of claim 1.
	Sonoda’08 further discloses, “wherein the oscillation command calculation unit calculates the oscillation command [[,]] based on the compensated oscillation phase and the compensated oscillation amplitude,” [See oscillation command is calculated based on compensated phase (e.g.; compensated phase such as the first angle) and compensated amplitude (e.g.; determined amplitude): “the oscillation command calculating unit 102 can determine the amplitude by multiplying the position command by a first designated number.” “determine a first angle by multiplying the spindle axis angle by a second designated number.” “calculate the oscillation command using the determined amplitude and the determined first angle.” (¶44)];
	“wherein the compensated oscillation phase is obtained after the compensation of the oscillation phase by the oscillation phase compensation unit” [See compensated phase obtained based on determined phase (e.g.; compensated phase such as the first angle): “determine a first angle by multiplying the spindle axis angle by a second designated number.” “calculate the oscillation command using the determined amplitude and the determined first angle.” (¶44)];
	“the compensated oscillation amplitude is obtained after the compensation of the oscillation amplitude by the oscillation amplitude compensation unit” [See compensated amplitude is obtained (e.g.; compensated amplitude): “determine a first angle by multiplying the spindle axis angle by a second designated number.” “calculate the oscillation command using the determined amplitude and the determined first angle.” (¶44)… “The second designated number may be 0.5 or 1.5, for example.” (¶44)].

Claim 7:
	Regarding claim 7, Sonoda’08 discloses, “A machine tool control method for controlling a machine tool having a spindle  that causes a cutting tool and a workpiece to relatively rotate [[,]]” [See a control device for machining tool; the machining tool includes a spindle (e.g.; spindle rotating about the spindle axis) with a cutting tool 14 and the cutting tool 14 rotates relative to the workpiece: “surface of a work 10 is subjected to machining by cutting with a cutting tool 14 while the work 10 is rotated about a spindle axis 12 as a rotary axis.” (¶29)… “a higher-order controller 200 outputs a position command. The servo controller 100 a drives a servo motor 400 of a machine tool (not shown in the drawings) to control a cutting tool of the machine tool or a work so as to comply with the position command” (¶35)];
	“and a feed axis  that causes the cutting tool and the workpiece to relatively move,  wherein the machining tool cuts the workpiece using the cutting tool by causing the spindle and the feed axis to cooperatively act, the method comprising the steps of:” [See the feed axis causes the tool and the workpiece to move relative to each other: “surface of a work 10 is subjected to machining by cutting with a cutting tool 14 while the work 10 is rotated about a spindle axis 12 as a rotary axis.” (¶29)];
	“calculating a feed command for causing the feed axis to  move  relative to the workpiece;” [See the feed command is determined (e.g.; calculated by controller 200) and is used to move the feed axis relative to the workpiece: “a higher-order controller 200 outputs a position command. The servo controller 100 a drives a servo motor 400 of a machine tool (not shown in the drawings) to control a cutting tool of the machine tool or a work so as to comply with the position command.” (¶35)… “The controller comprises: a position command acquiring unit (a position command acquiring part 120 described later, for example) that acquires a position command directed to a servo motor (a servo motor 400 described later, for example) for driving a cutting tool or a position command directed to a servo motor for driving the work;” (¶9)];
	“calculating an oscillation phase that is a phase of oscillation for causing the feed axis to reciprocally move based on number or rotations  of the spindle;” [See system calculates phase of oscillation (e.g.; determining phase angle based on angle of rotation of a spindle axis by the controller 200 such as in radian/degree) to cause the feed axis to rotate (e.g.; rotation based on RPM): “The spindle axis angle acquiring unit 118 is an interface that acquires a spindle axis angle of the rotated work or that of the rotated cutting tool. The acquired spindle axis angle is supplied to the oscillation command calculating unit 102 and the oscillation offset calculating unit 104. The operation of acquiring the spindle axis angle performed by the spindle axis angle acquiring unit 118 corresponds to step S4 in the flowchart of FIG. 3. The spindle axis mentioned in this embodiment may be a rotary axis of the work or that of the cutting tool. The spindle axis angle means an angle of rotation of a spindle axis. This angle may be a spindle axis angle given in a spindle axis command from the higher-order controller 200” (¶42)];
	“compensating the oscillation phase;” [See the system compensates phase angle: “determine a first angle by multiplying the spindle axis angle by a second designated number,” (¶9)];
	“calculating an oscillation command  that causes the feed axis to reciprocally move [[,]] based on the oscillation phase after the compensation of the oscillation phase in the step of compensating the oscillation phase; and” [See the system calculates oscillation command based on oscillation amplitude and the phase (e.g.; phase angle in radian/degree) after compensating the phase angle (e.g.; obtained first angle by compensating the spindle axis angle). The oscillation command is used to control the feed axis: “the oscillation command calculating unit 102 can determine the amplitude by multiplying the position command by a first designated number.” “determine a first angle by multiplying the spindle axis angle by a second designated number.” “calculate the oscillation command using the determined amplitude and the determined first angle.” (¶44)];
	“calculating a synthetic command for driving the feed axis by superimposing the feed command and the oscillation command.” [See figure 2; the system calculates at 110 a synthetic command (e.g.; adjusted oscillation command supplied to 114) by superimposing the feed command (e.g.; position feed command from 200) and the “The adder 110 adds the positional deviation to an oscillation command calculated by the oscillation command calculating unit 102 to generate an adjusted oscillation command allowing for the positional deviation. The adjusted oscillation command is supplied to the oscillation offset calculating unit 104 and the adder 114.” (¶44)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda’08 as applied to claim 1 above, and further in view of WATANABE et al. (US20180281090A1) [hereinafter WATANABE]
Claim 2:
	Regarding claim 2, Sonoda’08 disclose(s) all the elements of claim 1.
Sonoda’08 further discloses, “wherein the oscillation phase compensation unit compensates the oscillation phase based on” “the oscillation phase that hasn’t been compensated yet.” [See the system takes the uncompensated phase (e.g.; axis angle) and then compensates the uncompensated phase (e.g.; multiplying the spindle axis angle by a second designated number): “determine a first angle by multiplying the spindle axis angle by a second designated number,” (¶9)], but doesn’t explicitly disclose, “wherein the oscillation phase compensation unit compensates the oscillation phase based on the oscillation amplitude”
	However, WATANABE discloses, “wherein the oscillation phase compensation unit compensates the oscillation phase based on the oscillation amplitude” [See phase is compensated/adjusted based on amplitude: “adjust the phase of vibration appropriately each time a cut process, to be performed more than once, is performed on the basis of the amplitude” (¶194)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of compensating the phase based on amplitude taught by WATANABE with the control device taught by Sonoda’08 as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to accurately perform machining during cutting operation [WATANABE: “a finish surface is machined accurately by performing a thread cutting operation” (¶100)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda’08 as applied to claim 1 above, and further in view of Fujimoto et al. (US20150168938A1) [hereinafter Fujimoto].
Claim 3:
	Regarding claim 3, Sonoda’08 disclose(s) all the elements of claim 1.
	Sonoda’08 further discloses, “calculates an assumed command which is assumed as the synthetic command  if the oscillation phase compensation unit is not compensating the oscillation phase [[,]] based on the oscillation amplitude, the oscillation phase prior to the compensation and the feed command,” [See the system calculates a synthetic command based on amplitude, uncompensated phase, and feed command (e.g.; based on acquired position command), where the oscillation phase hasn’t been compensated yet: “calculates an oscillation command based on the acquired position command and the acquired spindle axis angle.” “determines an oscillation amplitude responsive to a distribution command output from the higher-order controller 200 and determines an oscillation frequency responsive to the angle of the spindle axis. The oscillation command is formed by using the determined oscillation amplitude and the determined oscillation frequency.” (¶43)], but doesn’t explicitly disclose, “calculates acceleration of the feed axis   after the calculation of the assumed command, and determines whether to advance or delay the oscillation phase based on the acceleration.”
	However, Fujimoto discloses, “calculates acceleration of the feed axis   after the calculation of the assumed command,” [See the systems “Based on the speed command signal received from the program analysis unit 11, the varying speed signal generation unit 12 generates a varying speed command signal ωref” (¶72)];
	“and determines whether to advance or delay the oscillation phase based on the acceleration.” [See the systems determines compensation of phase angle (e.g.; phase θ[i+1] which is advanced by one phase from the actual phase θ[i]) based on the acceleration (e.g.; varying speed wref) “the learning control unit 15 calculates a phase θ of the spindle motor 7 corresponding to the varying speed command signal ωref input from the varying speed signal generation unit 12 into the current control unit 13,” “and generates a compensation signal” “and adds the generated compensation signal to the varying speed command signal ωref.” (¶82)… “The phase θ of the spindle motor 7 corresponding to the varying speed command signal ωref is a phase θ[i+1] which is advanced by one phase from the actual phase θ[i] of the spindle motor 7, and the phase θ[i+1] is calculated by the following equation:” (¶83)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating acceleration of the feed axis after the determination of the assumed command and determining phase compensation based on the acceleration taught by Fujimoto with the control device taught by Sonoda’08 as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to break the periodicities of the variation in cutting resistance and the variation in [Fujimoto: “break the periodicities of the variation in cutting resistance and the variation in thickness of cut, and thereby, self-excited chatter vibration is suppressed.” (¶6)].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda’08 as applied to claim 1 above, and further in view of Okita et al. (US20110133681A1) [hereinafter Okita].
Claim 4:
	Regarding claim 4, Sonoda’08 disclose(s) all the elements of claim 1, but doesn’t explicitly disclose, “wherein the oscillation phase calculation unit calculates the oscillation phase as a value that is proportional to time, and” “wherein the oscillation phase compensation unit adds a compensation amount of oscillation phase changing sinusoidally  as a function of time to the oscillation phase calculated by the oscillation phase calculation unit.”
	However, Okita discloses, “wherein the oscillation phase calculation unit calculates the oscillation phase as a value that is proportional to time, and” [See phase is determined as a function of time (e.g.; phase as a function of time): “The reference angle calculating means may calculate the reference angle ωt at time “t” (=nT, where n is 1, 2, 3, . . . ) from an angular velocity ω” (¶13)];
	“wherein the oscillation phase compensation unit adds a compensation amount of oscillation phase changing sinusoidally  as a function of time to the oscillation phase calculated by the oscillation phase calculation unit.” [See the phase is compensated such that the oscillation phase is added to the calculated phase (e.g.; “reads correction data corresponding to the reference angle θ(=ωt)” “according to the prescribed angle θ′(m), and converts the read correction data (angle-based correction data) to time-based correction data. The time-based correction data converted by the second converting means (angle-to-time converting means 46) is compensated for a phase delay, which is a parameter to be controlled, by the phase advancing filter 47, and the compensated data is output to the calculator 48. The calculator 48 adds the positional difference ε to the amount of correction sent from the first learning control unit 70.” (¶46)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining phase a function of time and compensating the determined phase by adding a phase compensation to it taught by Okita with the control device taught by Sonoda’08 as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to suppress an overshoot caused when the speed of the oscillation motion changes [Okita: “To suppress an overshoot caused when the speed of the oscillation motion changes, the speed change decider 55 in the third learning control unit 74 detects a point at which the speed has changed, from the angular velocity ω obtained by differentiation of the reference angle θ by the differentiator 50.” (¶62)].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda’08 as applied to claim 1 above, and further in view of Sonoda et al. (US20180297163A1) [hereinafter Sonoda’63].
Claim 5:
	Regarding claim 5, Sonoda’08 disclose(s) all the elements of claim 1, but doesn’t explicitly disclose, “wherein the oscillation phase compensation unit  sets the phase of the compensation amount equal to the oscillation phase calculated by the oscillation phase calculation unit”
	However, Sonoda’63 discloses, “wherein the oscillation phase compensation unit  sets the phase of the compensation amount equal to the oscillation phase calculated by the oscillation phase calculation unit” [See compensates such that sets the phase compensation equal to the determined phase (e.g.; set correction amount equal to oscillation phase obtained): “obtain a correction amount of the resultant command, based on an oscillation phase obtained from the oscillation command and the above resultant command, and to add the correction amount to the resultant command.” (¶33)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting compensation equal to determined phase taught by Sonoda’63 with the control device taught by Sonoda’08 as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to achieve high-precision control for the periodic motion commands that relatively oscillate the tool or workpiece [Sonoda’63: “if learning control is applied to the oscillation cutting, it is possible to achieve high-precision control for the periodic motion commands that relatively oscillate the tool or workpiece in the machining feed direction.” (¶5)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160266567A1 - Numerical control device:
	Watanabe et al. teaches, calculates, as a phase difference, a time lag in a vibrational backward-moving position relative to a vibrational forward-moving position generated on a basis of a command block in a machining program from a ratio between an amplitude of the vibrations and a feed speed of the tool to the workpiece, the ratio being designated for the movement; a movement-path generation unit that generates the vibrational forward-moving position and the vibrational backward-moving position as the movement path for each of the drive shafts on a basis of the phase difference (¶8).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116